80 F.3d 558
317 U.S.App.D.C. 82
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.James William TURNER, Appellant.
Nos. 93-3015, 95-3090.
United States Court of Appeals, District of Columbia Circuit.
Feb. 16, 1996.

Before:  HENDERSON, RANDOLPH and TATEL, Circuit Judges.

JUDGMENT

1
These cases were heard on the record from the United States District Court for the District of Columbia and on the briefs and arguments by counsel.   The court has accorded the arguments full consideration and has determined the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 36(b).   It is therefore


2
ORDERED that the judgment of conviction be affirmed.   We find no plain error in the prosecutor's closing argument.   Moreover, the judge gave clear jury instructions on burden of proof and the defendant's right to remain silent.  Cf. United States v. Spencer, 25 F.3d 1105, 1110 (D.C.Cir.1994).   Nor do we find plain error in the admission of the police expert's testimony, especially in the absence of any showing that it prejudiced the defendant.  See United States v. Glenn, 64 F.3d 706 (D.C.Cir.1995).   Finally, we conclude that defense counsel was not ineffective in failing to move for suppression of physical evidence because the defendant lacked standing to object to the search of the closet where the cocaine was found.  See United States v. Anderson, 533 F.2d 1210, 1214 (D.C.Cir.1976).


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41(a)(1).